NOT FOR PUBLICATION                            FILED
                                                                          OCT 23 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



JINYAN NI,                                       No.   18-71075

             Petitioner,                         Agency No. A200-800-265

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted October 21, 2020**
                               Honolulu, Hawaii

Before: WALLACE, BEA, and BENNETT, Circuit Judges.

      Petitioner Jinyan Ni seeks review of the decision of the Board of

Immigration Appeals (Board) affirming the Immigration Judge’s (IJ) denial of her

applications for asylum and withholding of removal on adverse credibility grounds.

We have jurisdiction under 8 U.S.C. § 1252 to review final orders of removal.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
“We review factual findings, including adverse credibility determinations, for

substantial evidence.” Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014).

“Factual findings ‘are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.’” Id. (quoting 8 U.S.C. § 1252(b)(4)(B)).

“When the BIA conducts its own review of the evidence and law rather than

adopting the IJ’s decision, our review is limited to the BIA’s decision, except to

the extent that the IJ’s opinion is expressly adopted.” Shrestha v. Holder, 590 F.3d

1034, 1039 (9th Cir. 2010) (internal quotation marks omitted).

      In affirming the IJ’s adverse credibility determination, the Board relied on

the IJ’s findings that Ni’s testimony was inconsistent or implausible. See id. at

1044 (holding that under the totality of the circumstances standard, an IJ may rely

on inconsistencies and “any other relevant factor”). The Board cited the

inconsistency between Ni’s testimony and her asylum officer’s notes for whether

Ni knew that her visa application contained false information, and her changing

testimony regarding whether her son had contact with his father. The Board also

highlighted the implausibility of Ni’s testimony that she learned she was one to

two months pregnant based on a urine test. The IJ was not compelled to accept

that a urine test is probative of the gestation period. Zamanov v. Holder, 649 F.3d

969, 974 (9th Cir. 2011) (holding that an IJ must consider but need not accept


                                          2
explanations for inconsistencies). Lastly, the Board cited Ni’s unclear testimony

regarding the date when her household registration booklet was revised to reflect

that she was divorced and the reason why the booklet was issued six years after her

marriage and her son’s birth, as well as Ni’s failure to provide any explanation on

appeal.

      Accordingly, the record does not compel the conclusion that the adverse

credibility determination was erroneous. The petition for review is DENIED.




                                         3